Citation Nr: 0401049	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-18 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder, to include service connection secondary to service-
connected disabilities.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance of another person or on account of 
being housebound.

3.  Entitlement to an increased rating from an original grant 
of service connection for right ear hearing loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





WITNESSES AT HEARINGS ON APPEAL

Appellant; and his spouse

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the San Juan, Puerto Rico, 
Regional Office of the Department of Veterans Affairs (VA), 
to include a March 1999 rating decision in which the RO 
granted service connection for right ear hearing loss and 
assigned a 10 percent rating therefor.  The veteran, in 
pertinent part, indicated disagreement with that rating, and 
this appeal ensued.

The issues of entitlement to service connection for a 
dysthymic disorder, to include service connection secondary 
to service-connected disabilities, and to special monthly 
pension based on the need for aid and attendance, are the 
subjects of the REMAND section of this decision, set forth 
below.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The right ear hearing loss is manifested by an average a pure 
tone threshold average of 105 decibels and a speech 
recognition ability of 0 percent; total deafness in the 
nonservice-connected left ear has not been shown.

CONCLUSION OF LAW

The criteria for an increased rating for right ear hearing 
loss, from an initial grant of service connection, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, Diagnostic Code 6100 (prior to, and as of, 
June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to 
completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his case, by the Statements 
and Supplemental Statements of the Case furnished him in the 
course of his appeal.  In addition, the RO has advised him, 
by letter, that he was to notify VA of any evidence he wanted 
VA to consider, the information he needed to furnish so that 
VA could seek those records, and the steps VA would undertake 
to obtain any such evidence.  The Board accordingly finds 
that he has been apprised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty has been satisfied.  In 
particular, it is noted that records of any and all relevant 
treatment cited by the veteran have been sought by VA, and 
that he has been accorded a VA examination.  While the 
veteran's claims folder was not made available to the 
examiner prior to this examination, the fact that the 
appropriate rating for hearing loss is determined by a 
mechanical application of audiology test results mitigates 
any potential prejudice that would otherwise accrue from a 
failure by the examiner to review and consider the complete 
medical record.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction

Finally, with regard to the requirements set forth by the 
United States Court of Appeals for the Federal Circuit with 
regard to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003).

II.  Increased Rating for Right Ear Hearing Loss

Service connection for right ear hearing loss was granted by 
the RO in a March 1999 rating decision, with a 10 percent 
rating assigned at that time, effective September 4, 1997.  
The veteran thereafter indicated disagreement with the 
assignment of that rating, and this appeal ensued.  Since 
this appeal arises from the initial grant of service 
connection, "staged" ratings may be assigned where 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, from 
level I for essentially normal acuity through XI for profound 
deafness.  

In situations where service connection has been granted for 
defective hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(Level I).  38 U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. 
§ 4.85(f) (2003).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 4.14, 4.85, 
Part 4 (2003), Diagnostic Codes 6100 to 6101.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, neither 
prior to the effective date of the change in regulation, nor 
as of or subsequent to that date, has the criteria allowed 
for a rating greater than 10 percent for unilateral hearing 
loss when there was not total deafness in the nonservice-
connected ear.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

A hearing was conducted at the RO in April 2000.  At that 
time the veteran provided testimony concerning the severity 
of his hearing loss.  Testimony was also given by his spouse.

A VA audiology examination was conducted in April 2000.  This 
report shows left ear hearing impairment, at 1000, 2000, 
3000, and 4000 hertz, as ranging between 10 decibels and 40 
decibels, with speech recognition of 100 percent.  Puretone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
hertz were 105 decibels with an.  Speech recognition was 0 
percent.  The average pure tone threshold for the right ear 
was 105 decibels.  While this report indicates that there was 
some degree of left ear hearing impairment, it was not of 
such severity as to constitute total deafness; to the 
contrary, such impairment would be assigned Level I, which, 
as noted above, is the degree of impairment assigned for the 
nonservice-connected ear when determining the level of 
impairment for unilateral hearing loss.  38 C.F.R. § 4.85 
(2003).  This degree of unilateral hearing loss disability, 
as determined by the Schedule as set forth at 38 C.F.R. 
§ 4.85, Table VII, warrants the assignment of the 10 percent 
rating that is the maximum that can be awarded for unilateral 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100. 

The Board also notes that the degree of left ear hearing 
impairment demonstrated by the veteran in April 2000 does not 
satisfy the criteria for application of the provisions of 
38 C.F.R. § 4.86 (2003), as revised as of June 10, 1999, with 
regard to exceptional patterns of hearing impairment.

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  In this case, the numeric designations do not 
produce a disability evaluation, under the provisions of 
38 C.F.R. § 4.85(f) with regard to unilateral hearing loss, 
that would warrant the assignment of an evaluation greater 
than 10 percent at any time since service connection for 
right ear hearing loss was granted. 

With regard to the fact that the 10 percent rating assigned 
for the veteran's service-connected right ear hearing loss is 
the maximum rating that can be assigned for unilateral 
hearing loss under the Schedule, the Board points out that 
the Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating (that is, a rating 
that goes beyond the scope of the disability percentages 
contemplated by the Schedule) under 38 C.F.R. § 3.321(b)(1) 
(2003) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for right ear hearing 
loss.  The current 10 percent is the highest rating warranted 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

An increased rating for right ear hearing loss, from an 
original grant of service connection, is denied.


REMAND

The veteran is also seeking service connection for a 
dysthymic disorder, both as directly incurred in service, and 
in the alternative as secondary to service-connection right 
ear hearing loss and tinnitus; and for special monthly 
pension based on the need for regular aid and attendance.  
Although he was accorded VA examinations with regard to these 
claims in April 2000, the Aid and Attendance examination 
report indicates that the claims file was not available for 
review.  The Board is of the opinion that additional 
examination, with the veteran's claims file furnished to the 
examiners for their review and referral, would be 
appropriate.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board also notes that the report of a VA mental status 
examination, wherein the question of whether a dysthymic 
disorder is proximately due to or the result of the veteran's 
right ear hearing loss and/or tinnitus, would be helpful.  It 
is noted that a VA medical record dated in November 2000 
implies that there is a relationship between his mental 
problems and his hearing impairment.  The service medical 
records shows that the veteran had psychiatric complaints in 
May 1974.

On September 22, 2003, Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the president has recently signed into law, 
the Veterans Benefits Act of 2003, P. L. 108-  ,Section 701 
which now permits the VA to adjudicate a claim before the 
expiration of the one year time period.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that the VA's obligations 
under the VCAA have been met.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his disabilities 
and medical records pertaining to 
treatment for his psychiatric disorder 
which have not been previously submitted 
covering the period from September 1980 
to the present.

3.  The veteran is to be accorded a VA 
mental status examination by a 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness.  All tests indicated 
should be conducted at this time.  The 
veteran's claims folder must be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.   If an acquired mental 
disorder is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
psychiatric disorder is related to 
service?  If no, whether it is as likely 
as not that the service connected right 
ear hearing loss and/or tinnitus caused 
or aggravates the psychiatric disorder 
diagnosed.  A complete rational for any 
opinion expressed should be include din 
the report. 

4.  The veteran is to be accorded a 
special VA examination in order to 
ascertain whether he is housebound and/or 
in the need of regular aid and attendance 
of another person.  All tests indicated 
should be conducted at this time.  The 
veteran's claims folder must be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.  Each of the appellant's 
disabilities should be evaluated.  

The examiner is asked to describe the 
nature of the appellant's disabilities 
and the effect of his disabilities on his 
ability to perform daily functions.  
Factors to consider include is the 
veteran unable to dress or undress 
himself and keep herself ordinarily clean 
and presentable?  Does he require 
frequent adjustment of any special 
prosthetic or orthopedic appliances that 
cannot be done without aid?  Is he unable 
to feed herself through loss of 
coordination of the extremities or 
through extreme weakness, or unable to 
attend to the wants of nature? Does he 
have incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect her from hazards or 
dangers incident to his daily 
environment?  

Does he have any disability that requires 
that she remain in bed?  Is he 
substantially confined to his dwelling 
and the immediate premises, and if so, it 
is reasonably certain that the disability 
or disabilities and resultant confinement 
will continue throughout his lifetime?

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.
The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



